DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 7 Jul 2022.

Amendments Received
Amendments to the claims were received and entered on 31 Oct 2022.

Election/Restrictions
Claims 3, 68, 70 and 71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7 Jun 2022.

Status of the Claims
Canceled: 11–67
Withdrawn: 3, 68, 70 and 71
Examined herein: 1, 2, 4–10 and 69

Priority
Applicant’s claim under 35 USC § 119(e) for the benefit of prior-filed Provisional Application No. 62/306262 is acknowledged.
In this action, all claims are examined as though they had an effective filing date of 10 Mar 2016.  In future actions, the effective filing date of one or more claims may change, due to amendments to the claims, or further analysis of the disclosure(s) of the priority application(s).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 4–10 and 69 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained verbatim from the previous Office action.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identifying epitope mimic peptides".

Step 1: The Four Categories of Statutory Subject Matter (MPEP 2106.03)
The claims are directed to a method, which is one of the categories of statutory subject matter.

Step 2A, Prong One: Whether the Claims Set Forth or Describe a Judicial Exception(MPEP 2106.04 § II.A.1)
Steps of evaluating, analyzing or organizing information recited in the claims include "assembling … all proteins in the host proteome"; "assigning a curation to each protein based on its reported function"; "computing the probable B cell epitopes in each protein of said host proteome"; "identifying the core peptide of said probable B cell epitopes in each protein of the host proteome"; "assembling … said core peptides of said probable B cell epitopes from each protein of the host proteome"; providing "a sequence of a protein of interest"; "computing probable B cell epitopes in the protein of interest"; "identifying the core peptide of said probable B cell epitopes in said protein of interest"; "comparing said core peptide of said probable B cell epitope in a protein of interest to the core peptides … from the host proteome"; "identifying core peptides in predicted B cell epitopes in said protein of interest which are identical to core peptides in predicted B cell epitopes in one or more proteins of the host proteome"; and "identifying the function of the host proteome proteins which comprise the identical core peptides matching the core peptides of the protein of interest".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Step 2A, Prong Two: Whether the Claims Contain Additional Elements that Integrate the Judicial Exception(s) into a Practical Application (MPEP 2106.04 § II.A.2)
Claim 1 recites additional elements that are not abstract ideas: that the abstract idea is implemented using "a database" stored "in a computer readable medium", and that the sequence of the protein of interested is "enter[ed] … into a computer with access to said database".  The claims do not describe any specific computational steps by which the computer performs or carries out the abstract idea, nor do they provide any details of how specific structures of the computer are used to implement these functions.  The claims state nothing more than that a generic computer performs the functions that constitute the abstract idea.  Hence, these are mere instructions to apply the abstract idea using a computer, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Step 2B: Whether the Claims Contain Additional Elements that Amount to an Inventive Concept(MPEP 2106.05)
As explained above, the mere instructions to implement the abstract idea using a computer are, when considered individually, insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized processing of sequence data).  See MPEP 2106.05(a) and 2106.05(h).

Conclusion: Claims are Directed to Non-statutory Subject Matter
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

DSMER Pilot Program
	Applicant has elected to participate in the DSMER pilot program, so no response to the § 101 rejection was necessary in the reply (Reply of 31 Oct 2022, p. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4–10 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Berglund, et al. (Protein Science 2008); Camon, et al. (Genome Research 2003); Rubinstein, et al. (BMC Bioinformatics 2009); and Kanduc (Current Pharmaceutical Design 2008).
This rejection is maintained verbatim from the previous Office action.
Claim 1 is directed to a method comprising:
(a)	"assembling a database of all proteins in the host proteome"
(b)	"assigning a curation to each protein based on its reported function"
(c)	"computing the probable B cell epitopes in each protein of said host proteome database that is curated by function"
(d)	"identifying the core peptide of said probable B cell epitopes in each protein of the host proteome"
(e)	"assembling a database of said core peptides of said probable B cell epitopes from each protein of the host proteome in a computer readable medium"
(f)	"entering a sequence of a protein of interest into a computer with access to said database"
(g)	"computing probable B cell epitopes in the protein of interest"
(h)	"identifying the core peptide of said probable B cell epitopes in said protein of interest"
(j)	"comparing said core peptide of said probable B cell epitope in a protein of interest to the core peptides contained in said database of peptides from the host proteome"
(k)	"identifying core peptides in predicted B cell epitopes in said protein of interest which are identical to core peptides in predicted B cell epitopes in one or more proteins of the host proteome"
(l)	"identifying the function of the host proteome proteins which comprise the identical core peptides matching the core peptides of the protein of interest"
With respect to claim 1, Berglund teaches 
(a)	downloading the entire human proteome (p. 607 § "Analysis of all possible epitopes using a sliding window approach")
(b)	—
(c)	—
(d)	identifying n-mer fragments for all proteins in the human proteome (p. 607 § "Analysis of all possible epitopes using a sliding window approach")
(e)	assembling this database of n-mer fragments as putative epitopes within the human genome (p. 608 § "A proteome-wide analysis of the epitope space")
Berglund teaches that the proteome consists of the Ensembl database, but does not teach "assigning a curation to each protein based on its reported function".
Camon teaches annotating the proteins in the human proteome with gene ontology terms (p. 663 § "GO Annotation of the Human Proteome").  Gene ontology terms include descriptions of molecular function (p. 662, mid. of col. 1).  Camon teaches that functional annotations of the proteome leads to better understanding of the proteome (p. 662, mid. of col. 2).
Berglund teaches that "it is wise to complement the information from the short window similarity searches with the results from a larger sliding window (50 amino acid residues) sequence similarity search to get a more global view of the proteins" (p. 612, mid. of col. 2).  Berglund uses large sliding windows instead of specific predicted linear epitopes because at the time of publication, "predicting linear epitopes is still not very reliable" (p. 607, bot. of col. 1).  So Berglund does not teach "computing the probable B cell epitopes in each protein of said host proteome database that is curated by function".
Rubinstein teaches "a web-based tool that aims to predict immunogenic regions in either a protein three-dimensional structure or a linear sequence" (Abstract).  This tool "infers the immunogenic potential at the single amino-acid site resolution" (p. 2, top of col. 1), and achieves higher accuracy than previous approaches (p. 3 § "Comparing Epitopia to other B-cell epitope prediction tools").  So Rubinstein overcomes the problem noted by Berglund of unreliable linear epitope prediction.  Modifying the method of Berglund to focus on specific predicted B-cell epitopes, instead of the 50-residue window, results in
(c)	a step of predicting the B-cell linear epitope for every protein in the proteome
(d)	extracting the core n-mer of that epitope
This modification has the added benefit of reducing the number of n-mers that need to be compared against each other, another problem noted by Berglund (p. 612, mid. of col. 1).
Rubinstein further teaches
(f)	a user can enter the sequence of any protein into the system (p. 2 § "Epitopia input")
(g)	the system computes an immunogenicity for every residue in the protein, and identifies regions with high immunogenicity (p. 3, top of col. 1; p. 5, Fig. 2)
Berglund teaches that the method can be used to identify and avoid potentially cross-reactive epitopes (p. 612, mid. of col. 2).  Rubinstein teaches that the method can be used to predict immunogenicity of the protein (p. 1 § "Background").  Neither of these references teaches "compraring [a] core peptide of [a] probable B cell epitope in a protein of interest to the core peptides contained in said database of peptides from the host proteome".
Kanduc teaches
(g)	receiving sequences of known B-cell epitopes (p. 289 § "IgE-epitopic Sequences: Similarity Analysis to the Human Proteome")
(h)	extracting 5-mers from these epitopes (p. 289, top of col. 2)
(j)	comparing the epitope 5-mers to 5-mers extracted from the whole human proteome (p. 289, top of col. 2)
(k)	identifying epitope 5-mers that have exact matches with proteome 5-mers, and how many times they match (p. 289, top of col. 2)
Kanduc teaches that identifying possibly immunogenic 5-mers in therapeutic proteins is beneficial for developing safer therapies.
Finally, Camon teaches that the system permits searching for proteins that match a subsequence, and "an automatic means of assigning GO terms to the protein sequences that form the match table of a particular InterPro entry" (p. 663, col. 2); these GO terms are displayed with the search results (p. 664, Fig. 1).
With respect to claim 2, Beglund and Kanduc teach human proteomes.
With respect to claims 3–7, Rubinstein teaches selecting a sample of the most significantly immunogenic epitope clusters (p. 3, mid. of col. 1; p. 5, Fig. 2C).  The percentile of which clusters are considered most significant (i.e. the values of 10%, 25% or 40%) is a results-effective variable, and the percentile self-evidently must lie within the range 0–100%.  Optimization of a results-effective variables within known prior art ranges is insufficient to patentably distinguish the invention from the prior art.
With respect to claims 8 and 9, Kanduc teaches 5-mers (p. 289, col. 2).
With respect to claim 10, Berglund teaches creating a subset of the proteome, consisting of "proteins associated with well-characterized antibodies" (p. 609, col. 1).
With respect to claim 69, Kanduc teaches that "vaccine preparations based on no-similarity segments from allergenic compounds are expected to hit specifically the allergen, without side harmful cross reactions with other proteins, and limit/eliminate corticosteroid regimens" (p. 293, col. 2).  This teaching that "no-similarity segments" are preferable for vaccines suggests using the method to screen potential vaccines for epitopes that mimic epitopes found within the human proteome.
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to modify or combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated to modify the method of Berglund to focus the analysis on putative B-cell epitopes, as predicted by Rubenstein, because Berglund teaches that doing so is advantageous, and Rubenstein teaches a B-cell epitope prediction procedure that performs better than previous procedures that were inadequate for the method of Berglund.  Given that both Berglund and Rubenstein are directed to predicting epitopes and immunogenicity from protein sequence, said practitioner would have readily predicted that the combination would successfully result in a method of creating a database of core sequences of linear B-cell epitopes in the human proteome.
Said practitioner also would have been motivated to use the method of Kanduc to screen potential therapeutic proteins against the database of Berglund and Rubenstein, because Kanduc teaches that such screening allows creation of therapeutic peptides with lower levels of immunogenicity, cross-reaction, or other adverse effects, and the database of Berglund and Rubenstein provides more extensive information about the B-cell linear epitopes that may be present in the human genome than does the Kanduc.  Given that both Kanduc and the combination of Berglund and Rubenstein are directed to screening peptide sequences against proteome-scale databases of putative epitopes, said practitioner would have readily predicted that the combination would successfully result in a method of creating a database of core epitope sequences in the human proteome, and screening sequences of potential therapeutic proteins against this database.
Finally, prior to the time of invention, one of ordinary skill in the art also would have been motivated to add functional annotation information, as taught by Camon, to the method of Berglund, Rubenstein and Kanduc, because Camon teaches that functional information about proteins is beneficial for understanding the biological process(es) in which the proteins are involved.  Given that Camon teaches how to supplement several different protein databases with functional annotations, and how to display the annotations with the protein information, said practitioner would have readily predicted that the combination would successfully result in a method of creating a database of core epitope sequences in the human proteome, screening therapeutic peptide sequences against this database, and displaying functional annotations of the proteins in the proteome that match subsequences of the therapeutic peptide.
The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 31 Oct 2022, Applicant argues that "neither Rubinstein nor Berglund teach extracting a core peptide of an epitope as defined in the specification" (p. 7).
As explained above, Berglund teaches "windows ranging from eight to 12 amino acid residues", which are "windows corresponding to the length of typical linear epitopes" (p. 607, mid. of col. 2).  While 8-mers, 10-mers and 12-mers differ from the claimed 5-mer, Kanduc teaches that 5-mers are preferable for identifying immunogenic epitopes.  Extracting all peptide 5-mers from a predicted B cell epitope will necessarily result in the core peptide being extracted from the predicted B cell epitope.  Hence, the combination of Berglund and Kanduc teaches the contested limitation.
Applicant further asserts that "there is no motivation to modify Berglund's 50 amino acid sliding window approach to focus on individuaal aamino [sic] acids" (p. 7).
This argument is based on an unreasonable interpretation of the teachings of Berglund.  While Berglund teaches performing the sliding window analysis using 50-residue windows, Berglund also teaches "analysis of windows ranging from eight to 12 amino acid residues", because the 50-residue window "will not show local sequence identity in the size corresponding to linear epitopes" (p. 607, mid. of col. 2).  The interval between each window is one residue (p. 608, Fig. 1), and the center residue of each window is assigned a percent identity value based on the whole window (p. 609, Fig. 2, caption: "The middle position of each window on the protein is given on the X-axis.").  Hence, contrary to Applicant's assertions, Berglund teaches short "windows corresponding to the length of typical linear epitopes" (p. 607, mid. of col. 2), and assigning each amino acid within the protein a value analogous to immunogenicity (i.e. percent identity with other n-mers in the dataset).  Hence, the methods of Berglund and Rubinstein are compatible in the manner explained by the examiner above.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324. The examiner can normally be reached M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1671